DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.

Election/Restrictions
Claims 1-11 are allowable. Claim 9 is, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on April 30, 2020, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Meikle on March 9, 2022.
The application has been amended as follows: 
12. A method of manufacturing a light-emitting device, the method comprising: 
providing a first intermediate product comprising: 
     a base member having a recess, 
     a light-emitting element on or above an inner bottom surface of the base member, and 
     a first light-transmissive member covering the light-emitting element; 
providing a second light-transmissive member which includes light-diffusing hollow particles; 
allowing the light-diffusing hollow particles to float up to a first surface of the second light-transmissive member to form irregularities due to the presence of the light-diffusing hollow particles, on the first surface of the second light-transmissive member; 
hardening the second light-transmissive member; and 
joining the first light-transmissive member and the second light-transmissive member together via the irregularities such that the light-diffusing hollow particles disposed adjacent to an interface between the first surface of the second light-transmissive member and an upper surface of the first light-transmissive member.
13. A method of manufacturing a light-emitting device, the method comprising: 
providing a second intermediate product comprising: 

     an annular protrusion surrounding the light-emitting element, and 
     a first light-transmissive member covering the light-emitting element; 
providing a second light-transmissive member which includes light-diffusing hollow particles; 
allowing the light-diffusing hollow particles to float up to a first surface of the second light-transmissive member to form irregularities due to the presence of the light-diffusing hollow particles, on the first surface of the second light-transmissive member; 
hardening the second light-transmissive member; and 
joining the first light-transmissive member and the second light-transmissive member together via the irregularities such that the light-diffusing hollow particles disposed adjacent to an interface between the first surface of the second light-transmissive member and an upper surface of the first light-transmissive member. 
15. The light-emitting device according to claim 1, wherein the light-diffusing hollow particles have a shell thickness in [[the]] a range of [[1[Symbol font/0x6D]m]] 1 [Symbol font/0x6D]m to [[30[Symbol font/0x6D]m]] 30 [Symbol font/0x6D]m.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the light-diffusing hollow particles disposed (within the second light-transmissive member and) adjacent to an (the) interface between an upper surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MEIYA LI/Primary Examiner, Art Unit 2811